Case 8:19-md-02879-PWG Document 808 Filed 06/11/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
SOUTHERN DIVISION

IN RE MARRIOTT INTERNATIONAL INC.
CUSTOMER DATA SECURITY
BREACH LITIGATION
MDL NO. 19-MD-2879
(JUDGE GRIMM)

THIS DOCUMENT RELATES TO THE CONSUMER TRACT

Plaintiff claims that documents created by Crowdstrike, denominated as the
Crowdstrike Compromise Assessment, are not privileged. I have reviewed the
documents in camera. They are listed as numbers 9494-9497, 1689, and 1702 in
the chart, attached to my Report and Recommendation, ECF No. 797.

In my Report and Recommendation, ECF No. 634, I concluded that
discovery of the Crowdstrike documents then in issue should not be permitted
unless and until Marriott designated Crowdstrike as an expert case. Judge Grimm
agreed but disagreed that Marriott do so immediately. He instead ordered that the
discovery then sought be postponed until Marriott designated its expert witnesses
on the deadline he had set for such a designation. ECF No. 662.

That order must be obeyed. See Graves v. Lioi, 930 F.3d 307, 318 (4th Cir.

2019) (“The law-of-the-case doctrine recognizes that "when a court decides upon a

 

rule of law, that decision should continue to govern the same issues in subsequent
stages in the same case." Arizona v. California, 460 U.S. 605, 618(1983)).
Case 8:19-md-02879-PWG Document 808 Filed 06/11/21 Page 2 of 2

I, therefore, recommend that the resolution of this controversy be postponed
until Marriott determines whether it will designate Crowdstrike as an expert

witness, which I understand will occur on June 18, 2021.

pe “face

jon [(, 203/
